, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Polk et al  (US 20040253429), necessitated by Amendment,  in view of Huang et al (CN 101708645), cited in IDS and previous Office Action.
Polk teaches  a method for processing a composition, comprising extruding a resin/glass mixture consisted of 70% polypropylene and 30% of glass fibers using single screw, 4/2" diameter extruder, equipped with six heating Zones. 
The extruder Zones were electrically heated and controlled at the following temperatures: Zone 1@350 F; Zone 2@ 375 F; Zone 3@400 F; Zone 4@450 F; Zone 5@475 F; Zone 6@505 F. 
 (see Examples 1. Note that Example 2 teaches a similar process, where processing temperature conditions completely meet the ones recited in claim 5).

Polk teaches   that over 50 percent and fiber lengths of one to four inches or longer with 85 percent or higher of the fiber length being maintained from raw material to finished part (see 0093). 
Polk discloses a pultrusion process as one of commonly used method for processing such compositions (see 0018).

Regarding claims 9-10,   Polk teaches fiber lubricant (see 0074).

In reference to claims 11-12, Polk teaches that the material is extruded in a generally flat plate slab (see 0064).

Polk does not teach the extruder design.
Huang teaches an extruder for forming long fiber reinforced plastics (see page 1), which has the following length distribution of the various sections:
a feeding section L1 is 40 to 55 percent,
a compressing section L2 is 25 to 40 percent and
a metering section L3 is 15 to 25 percent (see Abstract).
Huang discloses that L/D ratio in the extruder is equal to 20 and spiral groove depth h1=7mm (see Embodiment 1 at page 8).
Note that Huang does not teach thread groove of compression and metering sections.
However, it is clear from Figure 1 that h1 value (i.e. 7 mm) is bigger than the corresponding thread groove in areas L2 and L3 (i.e. compression and metering areas). In turn, the groove thread in area L2 is visually bigger than the one in area L3:
In addition, Huang teaches the spiral groove depth h1 is within the range of 5-9 mm and the spiral groove depth h3 of metering section is 2-5mm (see page 6).
Huang teaches a compression ratio d1/d3 is equal to 2 (see Embodiment 1 at page 8).
In reference to claims 5, 7 and 8, Huang teaches a composition comprising 40% wt. glass fiber in polypropylene molding, where and the fiber length is 12mm (see Embodiment 2 at page 9). 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Huang’s extruder in Polk’s process, since it suitable for such purposes. 

Response to Arguments
Applicant’s arguments with respect to claims 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Declaration under rule 1.132 signed by Chun-Lai Chen is considered. 
Mr. Chen emphasized importance of multiple extruder temperature zoning on certain mechanical properties of the final composition. However, Mr. Chen compares two articles processed by such completely different methods as extrusion and injection molding. During the processing above thermoplastics at least undergo different shear rates and subsequently, have different orientation degree. 
As a result, Table 1 data comparison is incorrect. 

Secondly, the advantage of gradient temperature zoning may be not relevant to the claimed process,  because  claimed temperature ranges overlapped and  it is possible to process the composition at  a single temperature ((i.e. 260C, see claim m5 of instant Application).

Thirdly, the newly cited reference Polk et al  (US 20040253429), cited in the present rejection,  discloses an extrusion process with distinct temperature zones.  







Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765